 



Exhibit 10.15

SPECIAL LONG-TERM GRANT

NCI BUILDING SYSTEMS, INC. 2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

     
Grantee:
  Albert R. Ginn, Jr.
Number of Awarded Shares:
  75,000
Date of Award:
  May 28, 2004
Expiration of Restriction Period:
  See Section 3

NCI Building Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (“Grantee”), pursuant to the
provisions of the NCI Building Systems, Inc. 2003 Long Term Stock Incentive
Plan, as in effect on the date hereof (the “Plan”), a restricted stock award
(this “Award”) of shares (the “Awarded Shares”) of its common stock, $0.01 par
value per share (the “Common Stock”), effective as of the date of award as set
forth above (the “Grant Date”), upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan.
Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings assigned to them in the Plan. A copy of the
Plan in effect as of the date hereof is attached hereto, the terms and
conditions of which are incorporated herein by reference.

     1. Effect of The Plan. The Awarded Shares granted to Grantee are subject to
all of the provisions of the Plan and of this Agreement, together with all rules
and determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee. This
Award shall be subject, without further action by the Company or Grantee, to any
amendment, modification, restatement or supplement to the Plan that is
beneficial to, or increases the rights of, Grantee. This Award shall not be
subject to any amendment, modification, restatement or supplement to the Plan
that reduces or adversely affects the rights and benefits available to Grantee
hereunder.

     2. Grant. This Award shall evidence Grantee’s ownership of the Awarded
Shares, and Grantee acknowledges that he or she will not receive a stock
certificate representing the Awarded Shares unless and until the Awarded Shares
vest as provided in this Award and all tax withholding obligations applicable to
the Vested Awarded Shares (as defined below) have been satisfied. The Awarded
Shares will be held in custody for Grantee, by the Chief Financial Officer of
the Company pursuant to joint escrow instructions between the Grantee and the
Company (substantially in the form of Exhibit A hereto), until the Awarded
Shares have vested in accordance with Section 3 of this Award. Upon vesting of
the Awarded Shares, the Company shall, unless otherwise paid by Grantee as
described in Section 9(a) of this Award, withhold that number of Vested Awarded
Shares necessary to satisfy any applicable tax withholding obligation of Grantee
in accordance with the provisions of Section 9(a) of this Award, and thereafter
instruct the Chief Financial Officer to deliver to Grantee all remaining Vested
Awarded Shares; provided, however that Grantee shall have the right to make a
one-time irrevocable election, at

 



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

least six (6) months prior to a Vesting Date (as defined below), to receive the
Vested Awarded Shares in up to twenty (20) annual installments, with the first
installment being distributed to Grantee on the Vesting Date. Grantee shall
exercise this right by delivering to the Company a written notice that states
his election to defer the receipt of the Vested Awarded Shares pursuant to this
Section 2, which notice shall include Grantee’s schedule of receipt of the
Vested Awarded Shares in up to twenty (20) annual installments. Grantee agrees
that the Awarded Shares shall be subject to all of the terms and conditions set
forth in this Agreement and the Plan, including, but not limited to, the
forfeiture conditions set forth in Section 4 of this Agreement, the restrictions
on transfer set forth in Section 5 of this Agreement and the satisfaction of the
Required Withholding as set forth in Section 9(a) of this Award.

     3. Vesting Schedule; Service Requirements. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest if Grantee’s
continuing employment or consulting relationship with the Company or any
Subsidiary of the Company (“Continuous Service”) is not terminated during the
period commencing with the Grant Date and ending with the applicable date that
such portion of the Awarded Shares vests (each, a “Vesting Date”). Awarded
Shares that have vested pursuant to this Agreement are referred to herein as
“Vested Awarded Shares” and Awarded Shares that have not yet vested pursuant to
this Agreement are referred to herein as “Unvested Awarded Shares.” Subject to
the provisions of Section 4 of this Agreement, if Grantee’s Continuous Service
is not terminated prior to an applicable Vesting Date, the Awarded Shares shall
vest on January 1, 2008.

     4. Conditions of Forfeiture.

     (a) Upon the date of termination of Grantee’s Continuous Service (the
“Termination Date”):

     (i) by the Company for Cause (as hereinafter defined) or by Grantee’s
voluntary resignation without Good Reason (as herein after defined) before all
of the Awarded Shares become Vested Awarded Shares, all Unvested Awarded Shares
as of the Termination Date shall, without further action of any kind by the
Company or Grantee, be forfeited; or

     (ii) by the Company without Cause or by Grantee’s voluntary resignation
with Good Reason before all of the Awarded Shares become Vested Awarded Shares,
on the Termination Date, twenty-five percent (25%) of the Unvested Awarded
Shares shall vest for each twelve-month period of Grantee’s Continuous Service
completed since the Grant Date, and the remainder of the Unvested Awarded Shares
as of the Termination Date shall, without further action of any kind by the
Company or Grantee, be forfeited.

     (b) All Unvested Awarded Shares that are forfeited pursuant to the terms of
this Agreement shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Grantee, and the Company shall
have the full right to cancel any evidence of Grantee’s ownership of such
forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Grantee no longer owns such forfeited

2



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

Unvested Awarded Shares automatically upon such forfeiture. Following such
forfeiture, Grantee shall have no further rights with respect to such forfeited
Unvested Awarded Shares. Grantee, by his acceptance of the Award granted
pursuant to this Agreement, irrevocably grants to the Company a power of
attorney to transfer Unvested Awarded Shares that are forfeited to the Company
and agrees to execute any documents requested by the Company, including but not
limited to one or more stock assignments separate from the certificate
substantially in the form of Exhibit B hereto, to facilitate such transfer upon
forfeiture. The provisions of this Agreement regarding transfers of Unvested
Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.

     (c) Notwithstanding anything to the contrary in this Agreement, the
Unvested Awarded Shares shall become vested (i) on the death of Grantee during
Grantee’s Continuous Service; (ii) if the Grantee suffers a Disability during
Grantee’s Continuous Service; or (iii) in accordance with the provisions of
Section 12(b) of the Plan relating to a Change in Control.

     (d) For purposes of the this Agreement, “Cause” means:

     (i) Grantee’s failure or inability for any reason to devote substantially
all of his business time and effort to the performance of his duties and
responsibilities to NCI Group, L.P. (“NCI Group”), the Company and their
affiliates (vacation time and absence due to sickness or disability being
excepted herefrom) and such failure or inability continues for a period of
thirty (30) days after written notice by NCI Group or the Company of the
existence of such failure or inability; provided, however, that only one such
notice by NCI Group or the Company need be sent and, if such failure re-occurs
thereafter, no further notice and opportunity to cure such failure shall be
required;

     (ii) indictment for, or conviction of, or plea of nolo contendere to, a
felony, other than a felony involving the operation of a motor vehicle which
does not result in serious bodily harm to any person;

     (iii) disregard or failure to use commercially reasonable efforts to carry
out the reasonable and lawful instructions of the Board of Directors of the
Company, or a material violation of policies established by NCI Group or the
Company, with respect to the operation of its business and affairs that
continues for a period of thirty (30) days after written notice by NCI Group or
the Company of the existence of such violation, disregard or failure; provided,
however, that only one such notice by NCI Group or the Company need be sent and,
if such violation, disregard or failure re-occurs thereafter, no further notice
and opportunity to cure such violation, disregard or failure shall be required;

     (iv) an act committed by Grantee which (A) brings NCI Group or the Company
into public disgrace, or (B) harms the business operations of NCI Group or the
Company; provided, however, that the Board of Directors of the Company must
first provide to Grantee written notice clearly and fully describing the
particular acts or omissions which the Board reasonably believes in good faith
constitutes Cause under this subsection and an opportunity, within thirty
(30) days following his receipt of such notice, to meet in person with the Board
of Directors to explain or defend the alleged acts

3



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

or omissions relied upon by the Board of Directors and, to the extent
practicable, to cure such acts or omissions;

     (v) habitual insobriety or illegal use of controlled substances by Grantee;
or

     (vi) breach or failure by Grantee to comply in any material respect with
the Company’s Corporate Governance Guidelines or Code of Business Conduct and
Ethics (as the same may be amended, restated, extended, supplemented or
otherwise modified in writing from time to time in the sole discretion of the
Board of Directors of the Company) that is not cured within thirty (30) days
after written notice by NCI Group or the Company of the breach or failure to
perform; provided, however, that only one such notice by NCI Group or the
Company need be sent and, if such breach or failure reoccurs thereafter, no
further notice and opportunity to cure such breach or failure shall be required.



    For purposes of this Agreement, any termination of Grantee’s employment for
Cause shall be effective only upon delivery to Grantee of a certified copy of a
resolution of the Board of Directors of the Company, adopted by the affirmative
vote of a majority of the entire membership of the Board of Directors (excluding
Grantee) following a meeting at which Grantee was given an opportunity to be
heard on at least five business days’ advance notice, finding that Grantee was
guilty of the conduct constituting Cause, and specifying the particulars
thereof.

     (e) For purposes of this Agreement, “Good Reason” means any of the
following events that occurs without the Grantee’s prior written consent:

     (i) (A) Any reduction in the amount of the Grantee’s then current base
salary in excess of ten percent (10%) in any twelve month period, or below
Grantee’s base salary as in effect on June 1, 2004, (B) any material reduction
in the aggregate amount of cash bonuses and other cash incentive compensation
that Grantee has an opportunity to earn under the various bonus and inventive
programs of the Company and NCI Group, or (C) any material reduction in the
aggregate employee benefits as in effect for the benefit of Grantee from time to
time (unless such reduction is pursuant to a general change in compensation or
benefits applicable to all similarly situated employees of the Company and its
affiliates); or

     (ii) (A) the removal of or failure to elect or appoint Grantee to the
positions of Chairman of the Board and Chief Executive Officer of the Company,
or (B) any material reduction in the nature or status of the Grantee’s authority
or in his duties or responsibilities;



    provided, however, that no act or omission shall constitute “Good Reason”
for purposes of this Agreement unless Grantee provides to the Board of Directors
of the Company a written notice clearly and fully describing the particular acts
or omissions which Grantee

4



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT



    reasonably believes in good faith constitutes “Good Reason”, and an
opportunity, within thirty (30) days following its receipt of such notice, to
cure such acts or omissions.

     5. Non-Transferability. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise. Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded Shares.

     6. Dividend and Voting Rights. Subject to the restrictions contained in
this Agreement, Grantee shall have the rights of a stockholder with respect to
the Awarded Shares, including the right to vote all such Awarded Shares,
including Unvested Awarded Shares, and to receive all dividends, cash or stock
(other than stock dividends accounted for as a stock split), paid or delivered
thereon, from and after the date hereof. In the event of forfeiture of Unvested
Awarded Shares, Grantee shall have no further rights with respect to such
Unvested Awarded Shares. However, the forfeiture of the Unvested Awarded Shares
pursuant to Section 4 hereof shall not create any obligation to repay cash
dividends or stock dividends (other than stock dividends accounted for as a
stock split) received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

     7. Capital Adjustments and Corporate Events. If, from time to time during
the term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration (including stock dividends accounted for as a stock split), the
Unvested Shares shall be adjusted in accordance with the provisions of
Section 12 of the Plan. Any and all new, substituted or additional securities to
which Grantee may be entitled by reason of Grantee’s ownership of the Unvested
Awarded Shares hereunder because of a capital adjustment shall be immediately
subject to the forfeiture provisions of this Agreement and included thereafter
as “Unvested Awarded Shares” for purposes of this Agreement.

     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Unvested Awarded Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan,
or (ii) to treat as owner of such Unvested Awarded Shares, or accord the right
to vote or pay or deliver dividends or other distributions to, any purchaser or
other transferee to whom or which the Grantee shall have attempted to transfer
such Unvested Awarded Shares.

     9. Tax Matters.

     (a) The Company’s obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements (the
“Required Withholding”). The Company shall withhold from the Vested Awarded
Shares that otherwise would have been delivered to Grantee the number of Vested
Awarded Shares necessary to satisfy Grantee’s Required Withholding, and deliver
the remaining Vested Awarded Shares to Grantee, unless the

5



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

Grantee has made arrangements with the Company for the Grantee to deliver to the
Company cash, a check or other available funds for the full amount of the
Required Withholding by 5:00 P.M. Central Standard Time on the later of (i) the
date Awarded Shares become Vested Awarded Shares or (ii) the date on which the
Vested Awarded Shares are distributed to Grantee, or by such date Grantee has
not made such other provision for the satisfaction of the Required Withholding
in form satisfactory to the Committee or Board, in its sole discretion. The
amount of the Required Withholding and the number of Vested Awarded Shares to be
withheld by the Company, if applicable, to satisfy Grantee’s Required
Withholding, as well as the amount reflected on tax reports filed by the
Company, shall be based on the value of the Vested Awarded Shares determined by
using the last sales price of the Common Stock (as reported by the New York
Stock Exchange) on the date prior to the applicable Vesting Date or the date on
which the Vested Awarded Shares are distributed to Grantee, as appropriate. The
obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

     (b) Grantee acknowledges that the tax consequences associated with the
award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state, and local tax consequences of
this Award. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Vested Awarded Shares as
of the Vesting Date for those shares. Grantee also understands that Grantee may
elect to be taxed at Grant Date rather than at the time the Awarded Shares vest
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company. GRANTEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

     10. Covenants of Grantee.

     (a) For a period for five (5) years immediately following Grantee’s receipt
of any Vested Awarded Shares pursuant to this Agreement, Grantee shall not,
directly or indirectly and whether on his own behalf or on behalf of any other
person, partnership, association, corporation or other entity, engage in or be
an owner, director, officer, employee, agent, consultant or other representative
of or for any business that manufactures, engineers, markets, sells or provides,
within a 250-mile radius of any then existing manufacturing facility of the
Company and its subsidiaries and affiliates, metal building systems or
components (including, without limitation, primary and secondary framing
systems, roofing systems, end or side wall panels, doors, windows or other metal
components of a building structure), coated or painted steel or metal coils,
coil coating or painting services, or any other products or services that are
the same as or similar to those manufactured, engineered, marketed, sold or
provided by the

6



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

Company or its subsidiaries and affiliates during the Continuous Service of
Grantee. Ownership by Grantee of equity securities of the Company, or of equity
securities in other publicly owned companies constituting less than 1% of the
voting securities in such companies, shall be deemed not to be a breach of this
covenant.

     (b) For a period for five (5) years immediately following Grantee’s receipt
of any Vested Awarded Shares pursuant to this Agreement, Grantee shall not,
directly or indirectly and whether on his own behalf or on behalf of any other
person, partnership, association, corporation or other entity, either hire, seek
to hire or solicit the employment of any employee of the Company or its
subsidiaries and affiliates or in any manner attempt to influence or induce any
employee of the Company or its subsidiaries and affiliates to leave the
employment of the Company or its subsidiaries and affiliates, or use or disclose
to any person, partnership, association, corporation or other entity any
information concerning the names and addresses of any employees of the Company
or its subsidiaries and affiliates unless required by due process of law.

     (c) Grantee, during his Continuous Service with the Company, will have
access to, and become familiar with, various trade secrets and proprietary and
confidential information consisting of, but not limited to, processes, computer
programs, compilations of information, records, sales procedures, customer
requirements, pricing techniques, customer lists, methods of doing business and
other confidential information (collectively referred to as the “Trade
Secrets”), which are owned by the Company and regularly used in the operation of
its business, but in connection with which the Company takes precautions to
prevent dissemination to persons other than certain directors, officers and
employees. Grantee acknowledges and agrees that the Trade Secrets (a) are secret
and not known in the industry or to the public; (b) are entrusted to him after
being informed of their confidential and secret status by the Company and
because of the fiduciary position occupied by him with the Company; (c) have
been developed by the Company for, and on behalf of, the Company through
substantial expenditures of time, effort and money and are used in its business;
(d) give the Company an advantage over competitors who do not know or use the
Trade Secrets; (e) are of such value and nature as to make it reasonable and
necessary to protect and preserve the confidentiality and secrecy of the Trade
Secrets; and (f) the Trade Secrets are valuable, special and unique assets of
the Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company. Grantee shall not use in any way or
disclose any of the Trade Secrets, directly or indirectly, during his Continuous
Service with the Company, or at any time thereafter, except as required in the
course of his Continuous Service with the Company. All files, records,
documents, information, data and similar items relating to the business of the
Company, whether prepared by Grantee or otherwise coming into his possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances without the prior written
consent of the Board of Directors of the Company (except in the ordinary course
of business during Grantee’s Continuous Service with the Company), and in any
event shall be promptly delivered to the Company upon termination of Grantee’s
Continuous Service for any reason. Grantee agrees that, upon his receipt of any
subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person, he
shall timely notify and promptly hand deliver a copy of the subpoena, process or
other request to the Board of Directors of the Company. For

7



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

this purpose, Grantee irrevocably nominates and appoints the Company (including
any attorney retained by the Company), as his true and lawful attorney-in-fact,
to act in his name, place and stead to perform any act that he might perform to
defend and protect against any disclosure of any Trade Secrets.

     (d) For a period for five (5) years immediately following Grantee’s receipt
of any Vested Awarded Shares pursuant to this Agreement, Grantee shall not for
any reason whatsoever (whether or not related to this Agreement or the Awarded
Shares) institute any legal proceedings against the Company, any of its
subsidiaries, or any of its officers, directors, agents or representatives.

     (e) The parties hereto intend all provisions of subsections (a), (b),
(c) and (d) of this Section 10 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (a), (b), (c) or (d) of this Section 10 is
too broad to be enforced as written, the parties intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable. In addition, however, Grantee agrees that the non-competition
agreements, non-employment agreements, non-disclosure and no litigation
agreements set forth above each constitute separate agreements independently
supported by good and adequate consideration and shall be severable from the
other provisions of this Agreement and shall survive this Agreement. The
existence of any claim or cause of action of Grantee against the Company, except
for a breach of this Agreement by the Company or its subsidiaries, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements of Grantee contained in the non-competition, non-employment,
non-disclosure and no litigation agreements. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement, a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

     (f) If Grantee breaches any of the covenants set forth in this Section 10,
Grantee shall, within ten (10) business days after it is ultimately determined
that he has committed such a breach pursuant to the dispute resolution
provisions of Section 13 hereof, either (i) redeliver to the Company the Awarded
Vested Shares, if still owned by Grantee, or (ii) reimburse the Company an
amount equal to the then fair market value of the Awarded Vested Shares
determined by using the last sales price of the Common Stock (as reported by the
New York Stock Exchange) on the date such determination is made; which amount
shall be paid to the Company in cash or other immediately available funds.

     (g) By acceptance of this Agreement, the Grantee agrees to cooperate with,
provide information to, and to participate in such exams and activities as
requested by, the Company, if the Company, in its sole discretion, elects to
obtain insurance or make other

8



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

financial arrangements to fund or otherwise assure or assist in the performance
and satisfaction of the Company’s obligations and liabilities under this
Agreement.

     11. Entire Agreement; Governing Law. The Plan and this Agreement constitute
the entire agreement of the Company and Grantee (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Agreement and of the Plan, the provisions of the Plan shall govern. Nothing in
the Plan and this Agreement (except as expressly provided therein or herein) is
intended to confer any rights or remedies on any person other than the Parties.
The Plan and this Agreement are to be construed in accordance with and governed
by the internal laws of the State of Texas, without giving effect to any
choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Texas to the rights
and duties of the Parties. Should any provision of the Plan or this Agreement
relating to the Shares be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

     12. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of the Restricted Stock Award or this Agreement for
construction or interpretation.

     13. Dispute Resolution. The provisions of this Section 13 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or
Grantee) arising out of or relating to the Plan and this Agreement. The Parties
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Agreement by negotiation between individuals who have
authority to settle the controversy. Either Party may commence negotiations by
delivering to the other Party a written statement of the Party’s position and
the name and title of the individual who will represent the Party. Within thirty
(30) days of the written notification, the Parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation within ninety (90) days of the written notification of the dispute,
either Party may file suit and each Party agrees that any suit, action, or
proceeding arising out of or relating to the Plan or this Agreement shall be
brought in the United States District Court for the Southern District of Texas
(or should such court lack jurisdiction to hear such action, suit or proceeding,
in a Texas state court in Harris County, Texas) and that the Parties shall
submit to the jurisdiction of such court. The Parties irrevocably waive, to the
fullest extent permitted by law, any objection a Party may have to the laying of
venue for any such suit, action or proceeding brought in such court. THE PARTIES
ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 13
shall for any reason be held invalid or unenforceable, it is the specific intent
of

9



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

     14. Nature of Payments. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

     15. Payment of Par Value. The Company’s obligation to deliver Awarded
Shares to Grantee upon the vesting of such shares shall be subject to the
payment in full of the requisite par value per share of the Awarded Shares prior
to such issuance (collectively, the “Par Value”). If the Company has not
received from Grantee cash, a check or other available funds for the full amount
of the Par Value by 5:00 P.M. Central Standard Time within five (5) days after
the Grant Date, or Grantee has not made by that date such other provision for
the payment of the Par Value in form satisfactory to the Committee or Board in
its sole discretion, the Company shall pay the Par Value of the Awarded Shares
on behalf of Grantee and will report the amount of such payment as income to
Grantee for the taxable period of Grantee during which the Awarded Shares are
granted. The Grantee acknowledges and agrees that he shall be responsible for
the payment of any and all federal, state and local taxes on such income if the
Company pays the Par Value on behalf of the Grantee.

     16. Amendment; Waiver. This Agreement may be amended or modified only by
means of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

     17. Notice. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at the Company’s principal executive office or the address of the Grantee
in the records and books of the Company, or to such other address as such Party
may designate in writing from time to time by notice to the other Party in
accordance with this Section 17.

            NCI BUILDING SYSTEMS, INC.
      By:   /s/ Robert J. Medlock         Robert J. Medlock, Executive Vice
President and Chief Financial Officer             

10



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED STOCK
AWARD SHALL VEST AND THE FORFEITURE PROVISIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN
THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE. Grantee acknowledges receipt of a
copy of the Plan, represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Restricted Stock Award subject to all
of the terms and provisions hereof and thereof. Grantee has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Grantee hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with Section 13 of this Agreement. Grantee further agrees
to notify the Company upon any change in the address for notice indicated in
this Agreement.

             
    DATED: June 23, 2004  SIGNED: /s/ Albert R. Ginn, Jr.       Albert R. Ginn,
Jr.,      GRANTEE     

11



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

EXHIBIT A

JOINT ESCROW INSTRUCTIONS

August 28, 2003

Chief Financial Officer
NCI Building Systems, Inc.
10943 North Sam Houston Parkway
West Houston, Texas 77064

Dear Sir or Madam:

As Escrow Agent for both NCI Building Systems, Inc., a Delaware corporation (the
“Company”), and the undersigned grantee (the “Grantee”) of shares of Common
Stock of the Company (the “Shares”) under that certain Restricted Stock
Agreement between the Company and the Grantee (the “Agreement”), you are hereby
authorized and directed to hold the Shares, the stock certificate(s) evidencing
the Shares, and any other property and documents delivered to you pursuant to
the Agreement, in accordance with the following instructions:

     1. In the event the Shares are forfeited to the Company pursuant to the
Agreement, the Company shall give the Grantee and you a written notice of such
forfeiture and the number of the Shares to be forfeited thereunder (the
“Notice”). The Grantee and the Company hereby irrevocably authorize and direct
you to complete the transaction described in the Notice in accordance with the
terms of the Notice. To complete the transaction described in the Notice at the
closing, you are directed (a) to complete, as appropriate, the stock
assignment(s) necessary for the transfer of forfeited Shares to the Company as
described in the Notice, and (b) to deliver same, together with the
certificate(s) evidencing the forfeited Shares to be transferred, to the
Company.

     2. The Grantee irrevocably authorizes the Company to deposit with you any
certificates evidencing the Shares to be held by you hereunder and any additions
and substitutions to said Shares as described in the Agreement. The Grantee does
hereby irrevocably constitute and appoint you as the Grantee’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such Shares all
documents necessary or appropriate to make such Shares negotiable and to
complete any transaction herein contemplated. Subject to the provisions of this
paragraph 2, the Grantee shall exercise all rights and privileges of a
shareholder of the Company with respect to the Shares while the Shares are held
by you.

     3. Upon written request to you and to the Company by the Grantee following
the lapse of the forfeiture provisions described in the Agreement, you shall
deliver to the Grantee a stock certificate or stock certificates representing
those Shares as to which the forfeiture provisions have lapsed.

     4. If, at the time of termination of this escrow (upon the lapse of
forfeiture provisions regarding all of the Shares and other property in your
possession in accordance with

A-1



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

the Agreement), you should have in your possession any documents, securities, or
other property belonging to the Grantee, you shall deliver all of the same to
the Grantee and shall be discharged of all further obligations hereunder.

     5. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

     6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely, and you shall be protected in
relying or refraining from acting on any instrument reasonably believed by you
to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for the Grantee while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

     7. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the parties hereto or to any other person or entity by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

     8. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering, or purporting to
execute or deliver, the Agreement or any documents or papers deposited or called
for hereunder.

     9. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor, for which you will be reimbursed
by the Company.

     10. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be the Chief Financial Officer of the Company or if you shall
resign by written notice to each party. In the event of any such termination,
the Company shall appoint a successor Escrow Agent, who may be any person or
entity selected by the Company. In the absence of such appointment by the
Company, or until it has so specifically appointed another person or entity as a
successor Escrow Agent, the successor Escrow Agent automatically, without the
necessity of any further action by the Company, shall be deemed to be the person
appointed or elected as the successor Chief Financial Officer of the Company to
succeed the Chief Financial Officer who so resigned or otherwise ceased to be
the Chief Financial Officer of the Company.

     11. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary party or parties hereto shall join in furnishing such instruments.

A-2



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

     12. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the Shares or any
other property held by you hereunder, you are authorized and directed to retain
in your possession, without liability to anyone, all or any part of such
property until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree, or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.

     13. Any notice required or permitted hereunder shall be given in writing
and shall be given by personal or courier delivery or deposit in the United
States mail, by registered or certified mail with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses or at such other addresses as a party may designate by ten days’
advance written notice to each of the other parties hereto:

     
          If to the Company:
  NCI Building Systems, Inc.
10943 North Sam Houston Parkway
West Houston, Texas 77064
Attention: Board of Directors

 
   
          If to the Grantee:
  Albert R. Ginn, Jr.
23407 FM 362
Waller, Texas 77484

 
   
          If to the Escrow Agent:
  c/o NCI Building Systems, Inc.
10943 North Sam Houston Parkway
West Houston, Texas 77064
Attention: Chief Financial Officer




    Any notice so given by personal or courier delivery shall be deemed to have
been duly given upon delivery, and any notice so given by United States mail
shall be deemed to have been duly given upon the earlier of receipt by the
addressee or the fourth business day after deposit in the mail.

     14. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of the Joint Escrow Instructions; you do not become a party
to the Agreement.

     15. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

     16. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of the State of Texas.

[The next following page is the signature page.]

A-3



--------------------------------------------------------------------------------



 



SPECIAL LONG-TERM GRANT

            Very truly yours,

NCI BUILDING SYSTEMS, INC.
      By:   /s/ Robert J. Medlock       Robert J. Medlock, Executive Vice       
President and Chief Financial Officer        GRANTEE:
      /s/ Albert R. Ginn, Jr.       Signature                    Albert R. Ginn,
Jr.       Print Name              ESCROW AGENT:
      /s/ Robert J. Medlock       Chief Financial Officer           

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, I,                     , hereby sell, assign and transfer
unto NCI Building Systems, Inc. (the “Company”)                     
(                    ) shares of the Company’s Common Stock standing in my name
of the books of the Company represented by Certificate No. delivered herewith,
and do hereby irrevocably constitute and appoint as attorney-in-fact, with full
power of substitution, to transfer the such shares on the books of the Company.

                  /s/ Albert R. Ginn,Jr.       (Signature)                   
Albert R. Ginn, Jr.       (Please print name)           

INSTRUCTIONS:

Please do not fill in any blanks other than the signature lines. The purpose of
this assignment is to enable the Company to receive the shares upon the
occurrence of a forfeiture of all, or any portion of, the shares, as set forth
in the Restricted Stock Agreement, without requiring additional signatures on
the part of the Grantee.

 